         Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 1 of 8




Edward D. Greim
Direct Dial: (816) 256-4144
edgreim@gravesgarrett.com

                                      December 6, 2019

VIA ECF
Hon. Debra Freeman
Daniel Patrick Moynihan
United States Courthouse
Courtroom 17A
500 Pearl Street
New York, New York 10007

   Re: Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, 18-cv-2185 (JGK)-DLF/
      Leave to Depose Non-Party Steven Bannon

Dear Judge Freeman:

         On behalf of Defendant/Counterclaimant Strategic Vision US, LLC (“Strategic
Vision”), we respectfully request that the Court allow Strategic Vision leave to depose non-
party Steven Bannon beyond the end of the discovery period, which closed for most
purposes on November 29, 2019. Mr. Bannon is a critical fact witness whose testimony is
relevant and proportionate to the needs of the case. Strategic Vision will be prejudiced
without this discovery and Strategic Vision has been exceptionally diligent in trying to
obtain it. As discussed in detail below, following notice to Plaintiff Eastern Profit Corp. Ltd.
(“Eastern Profit”) on September 25, 2019 (over two months prior to the close of discovery),
Strategic Vision began extensive, time-consuming, and costly efforts to personally serve Mr.
Bannon with a Fed. R. Civ. P. 45 subpoena. After employing three separate process service
companies and paying over $5,000 to them in fees, Mr. Bannon was eventually personally
served with the subpoena outside his residence in Washington, D.C., on November 14, 2019.
The subpoena did not request the production of documents, and Mr. Bannon had eight days’
official notice (although, given Mr. Bannon’s direct access to materials from this case
through Guo Wengui, Strategic Vision believes Mr. Bannon knew of the subpoena shortly
after September 25th). However, without obtaining any relief from a court, Mr. Bannon did
not appear at the November 22, 2019 deposition—a date within the discovery period. A
certification from the court reporter of the non-appearance was prepared.

        Strategic Vision believes Mr. Bannon will in fact appear and, until the discovery
conference on December 2nd, his deposition had been noticed for December 5th (a date given
by Mr. Bannon’s counsel). The deposition has now been cancelled following the Court’s
invitation to Strategic Vision to make the case, with notice to Mr. Bannon’s counsel, that
         Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 2 of 8




this deposition should be taken just outside of the discovery period. Mr. Bannon will be the
last witness in this case.

       Strategic Vision’s Efforts to Serve Mr. Bannon Were Early and Extraordinary

        Strategic Vision’s belief in Steve Bannon’s role as a fact witness in this case has
been evident since at least the filing of the August 8, 2019 answer by Strategic Vision to the
amended complaint, ECF 127. There, Mr. Bannon is described as deeply involved in Guo
Wengui’s introduction to the United States and knowledgeable of his activities there as a
purported dissident allegedly fleeing the Chinese Communist Party. See ECF 127, ¶¶ 7,
11, 15, 60, 79, 80-82, 84-85. Mr. Bannon also is alleged to have direct knowledge of this
litigation, which he tracks, and is described in Strategic Vision’s claims as having
personally undertaken efforts to thwart and intimidate the participation of one of Strategic
Vision’s representatives, Michael Waller, in discovery and the case as a whole. See ECF
127, ¶ 84.

       On September 25, 2019 (over two months prior to the close of discovery), Strategic
Vision gave the notice required by Fed. R. Civ. P. 45(a)(4) to Eastern Profit that Mr.
Bannon’s deposition would be sought. (See Ex. A hereto) A copy of the subpoena to Mr.
Bannon also was provided to Eastern Profit, indicating a deposition of Mr. Bannon on
October 10, 2019. (Ex. A) Eastern Profit made no objection to the notice, subpoena, or
deposition.

       Efforts to serve Mr. Bannon were begun immediately through HPS Process Service
and Investigations. The first attempt was the same day as the notice. However, despite
attempts on September 25, 2019, September 26, 2019, and October 4, 2019, HPS was
unsuccessful in reaching Mr. Bannon at his residence. (See Ex. B hereto, an affidavit of
non-service). HPS was paid $175.00 for its efforts. (See Ex. C hereto, billing invoice from
HPS)

        A private investigator was then hired. She, too, visited Mr. Bannon’s residence
several times, where she had been informed of the make and model of his vehicle and found
it to be present nearby. The service attempts at the residence happened on October 13, 14,
19, and 25, 2019. (See Ex. D invoice). However, Mr. Bannon’s “handlers,” two young men
who answered his doorbell, refused to allow the private investigator inside to serve Mr.
Bannon and refused to take the papers on his behalf.

       The private investigator followed her visits to the Bannon residence by making
arrangements to attend an event on November 7th in New York City where Mr. Bannon was
scheduled to be a speaker. Erik Prince and Tony Shaffer also were speakers—a gala hosted
by the New York Young Republican Club. (Ex. F, event notice, Ex. D, invoice) The
investigator attempted to purchase a ticket to the event but was placed on the waiting list.

                                                                                               2
         Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 3 of 8




She nevertheless travelled to New York (Strategic Vision paying the cost, see Ex. E, travel
receipts), and surveilled the event location for some time but could not, however, reach Mr.
Bannon to serve him with the subpoena. The private investigator was paid $4,817.61 for
her services, which were over the course of several weeks. (Ex. D)

        Finally, Same Day Process Service, 1413 K. Street, NW 7th Floor, Washington, DC
20005, was hired in early November, and a new notice of subpoena was served on Eastern
Profit for a deposition on November 22nd. (Ex. G, notice of subpoena) This was still within
the discovery period. As with the first Bannon notice, Eastern Profit did not object to the
notice, subpoena, or deposition.

        On November 8, 2019, a SDPS server travelled to the Roger Stone trial taking place
at the federal courthouse in Washington, D.C. Media coverage indicated that Mr. Bannon
was a witness for the prosecution, and social media published real-time updates on Mr.
Bannon’s testimony as he gave it. The process server was kept aware of the updates
through the SDPS administrative office. He was not allowed, per Court rules, to enter the
courtroom to serve Mr. Bannon but waited outside the only door he believed could be used
by Mr. Bannon to exit. However, it is believed Mr. Bannon used a private exit, and the
server did not reach Mr. Bannon that day. SDPS then visited Mr. Bannon’s residence on
November 8th but could not reach him there.

        Success was finally had on November 14, 2019, when Mr. Bannon was found to exit
his townhouse and was personally served with the subpoena while standing on the
sidewalk/ outside steps to the townhouse. Mr. Bannon interacted with two SDPS process
servers, and each signed affidavits of personal service on him. The affidavits were promptly
filed with the Court and served on Eastern Profit. (ECF 196, Affidavits of Service) SDPS
was paid over $1,000 for its efforts. (Ex. H, invoice)

       Mr. Bannon does not contest service of the subpoena.

              Mr. Bannon Does Not Appear for his November 22nd Deposition

       Mr. Bannon’s deposition was noticed for November 22nd, within the discovery period.
After service on November 14th, Mr. Bannon had counsel contact Strategic Vision on
November 18th, evidencing that Mr. Bannon took near-immediate steps to provide the
subpoena to counsel. On the call, Mr. Bannon’s counsel generally inquired why Strategic
Vision believed Mr. Bannon had relevant information, and Strategic Vision’s counsel
described his anticipated testimony. In the call, Mr. Bannon’s counsel gave no notice that
he would not appear on November 22nd or that he planned to seek court relief from the
subpoena. In fact, to this day, Mr. Bannon has not sought court relief from the subpoena.
Under the law, the deadline for him to do so was prior to November 22nd; Mr. Bannon
needed a court order to not appear on that date. Solargen Elec. Motor Car. Corp. v.

                                                                                               3
         Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 4 of 8




American Motors Corp., 506 F. Supp. 546, 552 (N.D. N.Y. 1981) (“A deponent [] may seek a
protective order from the court … The burden then rests upon the objecting witness to set
forth grounds for the issuance of a protective order, such as the existence of a privilege.”)
(emphasis added). His options did not include serving an objection to the subpoena (which
he did not do) or filing a motion requesting relief (which he did not do) without it being
ruled on before the deposition.

        From November 18th to November 21st, Mr. Bannon made no filing in any court and
his counsel did not contact Strategic Vision. On the afternoon of November 21st, as
Strategic Vision’s counsel was preparing to leave for the airport to fly to Washington, D.C.,
for the deposition the next morning, Mr. Bannon’s counsel called. For the first time, she
indicated that Mr. Bannon “may” be on an overseas trip and “may” not be able to appear
the next day. However, counsel did not indicate that Mr. Bannon actually was unavailable
to appear for the deposition the next day. While Mr. Bannon’s counsel indicated that
December 5th was a better date and would give Mr. Bannon more time to prepare for the
deposition, she likewise did not indicate that there actually was insufficient time to prepare
him to appear the next day. (See Ex. I, November 21st communication: “We are happy to
discuss the conditions for a potential deposition of Mr. Bannon on December 5.”).

       During the call, Strategic Vision offered to reach this Court by telephone to address
the issue of when the deposition would occur. Mr. Bannon’s counsel declined to immediately
make the call, but asked to first confer with her client and another lawyer at her firm.
Strategic Vision’s counsel advised that he would wait for a return call in the next hour and
ten minutes and was ready to call the Court, but that after this point, he would have to
leave the office for his late-afternoon flight to Washington, D.C., for the deposition.
Strategic Vision stated that, absent an agreement to call the Court to seek a date outside of
the discovery period, the noticed deposition would go forward.

       Mr. Bannon’s counsel did not call back as requested. Instead, long after Strategic
Vision’s counsel had left for the airport and minutes before boarding the flight, Strategic
Vision’s counsel received an email from Mr. Bannon’s counsel stating that he would not be
appearing. (Ex. I) Despite that counsel had already conferred twice that week, this was
Mr. Bannon’s first notice that he objected to the date and that he would not appear the
following day. Strategic Vision objected to the discourtesy of the late notice but, to mitigate
expenses, did not board the flight. On November 22nd, a telephonic record was made of Mr.
Bannon’s non-appearance. In order to avoid further delay, Strategic Vision’s counsel
informed Mr. Bannon’s counsel that the deposition would be re-noticed for his proposed
December 5th date.

        In recognition of the date falling shortly after the November 29th close of discovery,
by letter motion to the Court on November 27, 2019 (ECF 210, pp. 5-6), Strategic Vision

                                                                                                 4
         Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 5 of 8




requested leave to conduct the Bannon deposition on December 5, 2019. Again, this was a
date first suggested by Mr. Bannon’s counsel. (Ex. I) No party objected to that request.
However, on December 2, 2019, the Court denied that request without prejudice to
Strategic Vision making a full showing, with notice to Mr. Bannon’s counsel, demonstrating
the efforts that Strategic Vision undertook to take his deposition within the discovery
period.

       Strategic Vision has made Mr. Bannon’s counsel aware of the need to include her in
a future conference with the Court. She has requested a copy of the conference transcript
and Strategic Vision has requested that it be prepared.

                        Mr. Bannon is a Critical Fact Witness
        Concerning Guo Wengui’s Status and Activities During the Relevant Period

       As the Court explained during the December 2nd discovery conference, Strategic
Vision should be allowed to develop the evidence it believes is needed to prove its
affirmative claims and its defenses to the claims of Plaintiff Eastern Profit Corp. Ltd.
(“Eastern Profit”). Whether Strategic Vision ultimately can make its case is for later, but
the development of evidence now should not be hindered if the discovery is relevant and
proportionate to the needs of the case.

       Mr. Bannon’s testimony is both relevant and proportionate to the needs of the case.
Witnesses have testified that Mr. Bannon’s relationship with Guo Wengui gave Guo an
aura of credibility that directly resulted in Strategic Vision’s decision to enter a contract
with Eastern Profit, the Guo-controlled entity that Golden Spring (New York) Limited’s
Yvette Wang chose as the “contracting party” for the Research Agreement at issue after
Guo told Strategic Vision that he would have a business entity sign the contract. Further,
discovery is proper into Mr. Bannon’s trip to meet with two high-ranking Chinese and
Emirati officials known to Guo, and with whom Guo would have had an urgent need to
communicate in the fall of 2017, shortly after Guo made a written pledge to Chinese leaders
and shortly before he engaged with Strategic Vision.

        Mr. Bannon has deep knowledge of Mr. Guo’s activities in the U.S. beginning in the
summer of 2017. Mr. Bannon was reportedly involved in White House discussions in the
summer of 2017 about whether Mr. Guo should be deported to China. In August 2017, days
after Mr. Bannon left the White House and returned to Breitbart.com, the outlet began
actively promoting Guo’s cause. In mid-September 2017, Mr. Bannon (now, as a private
citizen) travelled to Hong Kong, where a Chinese state-owned brokerage and investment
group—the nation’s largest—paid him to give what the Financial Times called a “closed




                                                                                              5
           Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 6 of 8




door” speech. In that speech, Mr. Bannon praised Xi Jinping, stating that Xi is “just like
President Trump.”1 From there, Mr. Bannon traveled to Beijing to visit for 3 hours with
none other than Wang Qishan, the senior CCP and PRC official Guo was
contemporaneously claiming was his arch-enemy. The trip was arranged by John Thornton,
a former U.S. investment banker close to the Chinese leadership who knows Bannon2 and
who at least one witness has testified knows Guo.

       The Wang meeting is important, because it came just a few weeks after Guo wrote to
top Chinese officials pledging his loyalty, promising to speak on behalf of China’s interests
in the U.S. without “crossing the red line,” and asking for “detailed instructions.” Wang
Qishan, who Guo claims is his arch-enemy, was already a member of the standing
committee of the Politburo and soon to be the number 2 official in China; he would certainly
have been in a position to approve and convey the regime’s response to Guo’s letter. But
despite many requests in this case, there is little evidence regarding what the response
was, who gave it, and when it was conveyed.

       There is reason to believe that Bannon knows. Another witness has testified that
Mr. Bannon discussed his Wang Qishan meeting with Mr. Guo in early October 2017.
Although Mr. Bannon has publicly stated that the meeting was to discuss “economic
nationalism,” a colleague of his has testified in this case that Mr. Bannon would not explain
to the witness what was actually discussed, and that this refusal to provide details was
unusual for Mr. Bannon.

       Mr. Bannon departed Beijing for Abu Dhabi in the United Arab Emirates for a visit
with Crown Prince Mohammed bin Zayed. In 2015, Guo had convinced the royal family to
invest $3 billion in ACA Capital under a failed scheme to invest in a Mainland-based entity.
Mr. Bannon would have remembered discussions a few months earlier in the White House
involving a purported effort to extradite Mr. Guo to the UAE, which would then exchange
Guo with the Chinese in return for a payment. In short, it is reasonable to believe that
Bannon’s trip involved communications with Mr. Wang and UAE leadership on behalf of
Guo, since (i) Guo had much to discuss with each party and (ii) we know that Bannon
reported on his trip to Guo shortly after it was completed.




       1
         Mr. Bannon’s praise for Xi markedly contrasted with his statement to the New
York Times, published several days before, in which he compared modern-day China under
Xi to prewar 1930s Nazi Germany.
       2
           https://www.nytimes.com/2017/09/22/us/politics/bannon-china-abu-dhabi.html


                                                                                            6
         Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 7 of 8




       Mr. Bannon’s relationship with Guo only deepened after this trip. By October 2017,
Mr. Bannon himself had begun to speak publicly on behalf of Guo, and soon began to
appear in videos and pictures with him—some of which can only be described as strange.
Mr. Bannon has since been drawn tightly into Guo’s circle, and reports surfaced just weeks
ago that he is being paid no less than $1 million per year by Saraca Media Group, a Guo-
controlled entity that uses the name “Guo Media.” (Guo denies owning or knowing who
owns the entity, but Strategic Vision will show that Guo Media is Guo’s main propaganda
arm in the U.S.) Further, as Strategic Vision has alleged, Mr. Bannon has served as an ally
of Guo in his campaign to infiltrate the conservative “China hawk” establishment and
marginalize any individuals who are concerned with Guo. As Strategic Vision has alleged,
this has included Mr. Bannon’s direct conveyance of Guo’s threats against J. Michael
Waller, a Strategic Vision agent and key witness in this case. (ECF 127, ¶ 84) Mr. Bannon
made his threats to Mr. Waller’s colleagues at the Committee on the Present Danger:
China, who separately employ Mr. Waller in a foreign policy-focused nonprofit. Mr. Bannon
told Mr. Waller’s colleagues that Mr. Waller should be removed from the Committee, and
said that Guo, who had “more money than God,” would personally sue Mr. Waller (a threat
that soon thereafter materialized in the form of a $50 million defamation claim). Mr.
Bannon also told Mr. Waller’s employers that he had somehow accessed and read Mr.
Waller’s confidential deposition in this case—access that could only have come from Guo. In
short, Mr. Bannon is so close to Guo that he is apparently privy to, and has his authority to
release and share, sensitive material from this case that is confidential by order of this
Court.

       Mr. Bannon, then, is expected to have information on: (1) Guo’s contacts with
Chinese officials in the fall of 2017 (when Mr. Bannon traveled to Beijing to meet with
Guo’s main alleged adversary, Wang Qishan); (2) Guo’s campaign in the U.S. to influence
the dissident and “China hawk” foreign policy establishment; and (3) the source of
payments used to fund Guo’s U.S. influence operations from overseas, including payments
Mr. Bannon himself has received. This last topic has been addressed extensively with the
Court, including in the context of Strategic Vision’s failed effort to obtain testimony and
documents from ACA Capital.

        In closing, we would note that the other party to the case, Eastern Profit Corp. Ltd.,
has expressed no opposition to the limited reopening of discovery to conduct the deposition
of Steve Bannon. Eastern Profit also did not object to any of the Bannon-deposition-related
notices and events. The information sought is uniquely in the possession of Mr. Bannon
and could not be obtained from other witnesses. The Bannon deposition is a critical closure
of discovery that Strategic Vision has obtained only with great effort and expense, and is
necessary to prepare for trial or summary disposition.



                                                                                              7
       Case 1:18-cv-02185-LJL Document 212 Filed 12/06/19 Page 8 of 8




      We appreciate the Court’s attention to this important matter.



                                  Respectfully submitted,



                                  Edward D. Greim

                                  Counsel for Defendant/Counterclaim Plaintiff
                                  Strategic Vision US, LLC




cc:   Counsel of record via ECF
      Counsel for Steven Bannon, Allison McGuire and Alex Spiro, via electronic mail




                                                                                       8
